Title: To James Madison from Josias W. King, 5 April 1806 (Abstract)
From: King, Josias W.
To: Madison, James


                    § From Josias W. King. 5 April 1806, Washington. “I have been informed that the accumulation of business in the Department of State will probably require the appointment of an additional Clerk in a short time, and as I have been out of business since the 1st January last, it has become not only very desirable, but pressingly necessary for me to obtain an appointment.
                    “Altho’ I am sensible of the impropriety of obtruding on you, Sir, any of my personal affairs with another person, yet as I am now soliciting your confidence and patronage, it may not be amiss to acquaint you, that I can very easily satisfy you, that the loss of the late appointment in the office of the Clerk of House of Representatives of the United States, which I held upwards of nine years, and which compels me now to seek other business was unexpectedly, cruelly and illiberally withdrawn from me by Mr. Beckley from considerations and reasons as avowed by himself of a personal nature, and no wise connected with, or alledged to be, from official dissatisfaction.”
                